In an action to recover $3,873.97 as the reasonable value and agreed price of certain machinery and machinery parts allegedly sold and delivered by plaintiff to the defendants, in which the defendants interposed a counterclaim to recover $20,000 allegedly deposited by them with plaintiff pursuant to a contract between plaintiff and a certain corporation (not a party to the action), the parties cross appeal from the respective portions of an order of the Supreme Court, Kings Count;', entered May 10, 1965, which on plaintiff’s motion for summary judgment, directed judgment dismissing both the complaint and counterclaim. Order insofar as appealed from by the respective parties, reversed, without costs, and motion denied. In our opinion, questions of fact are presented in the motion papers which preclude the granting of summary judgment to either party on either cause of action. A trial of the entire matter is required. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.